Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO: 9-21-CV-80800
  KATHERYN WINSLOW,

         Plaintiff,

  vs.

  INDIHEARTANDMIND, INC., and
  AYINDE REID,

         Defendant.
                                               /

                                           COMPLAINT

         Plaintiff, KATHERYN WINSLOW, hereby files this Complaint for damages against

  Defendant, INDIHEARTANDMIND INC. (“Employer”) and Defendant, AYINDE REID, and

  states as follows:

                            PARTIES, JURISDICTION, AND VENUE

         1.      This controversy concerns Employer and REID’s failure to pay minimum wages,

  unpaid wage claims, retaliation, liquidated damages, unpaid payroll taxes and attorney’s fees.

         2.      This is an action for damages and is brought pursuant to the Fair Labor Standards

  Act (“FLSA”) 29 U.S.C. § 206 and § 215. This is also an action for unpaid wages pursuant to Fla.

  Stat. §448.10. This is also an action to recover lost wages resulting from Employer’s failure to

  properly classify Plaintiff and pay her wages pursuant to state and federal law.

         3.      Plaintiff is an individual and resident of Palm Beach County, Florida.

         4.      Employer is a Florida Corporation authorized to transact business in Florida, with

  its principal address at 8395 W. Oakland Park Blvd., Suite C, Sunrise, Florida 33351.

         5.      REID is the CEO/President of Employer and was in charge of Plaintiff’s
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 2 of 12




  day-to-day job responsibilities and made the decisions regarding payment of her wages.

         6.     Plaintiff was required to report directly to REID in connection with the

  performance of her job duties.

         7.     This Court has jurisdiction over this action pursuant to the Fair Labor Standards

  Act, 29 U.S.C. § 201, et. seq. (“FLSA”) for unpaid wages, pursuant to section 206 and

  retaliation, pursuant to section 215. The Court also has supplemental jurisdiction pursuant to

  28 U.S.C. § 1367.

         8.     Defendants failed to pay Plaintiff any wages on one or more weeks during her

  period of employment with Defendants.

         9.     Employer has an annual gross sales volume that exceeds the statutory

  requirements of $500,000.

         10.    Employer, at all times material hereto, was an enterprise engaged in interstate

  commerce or in the production of goods for commerce as defined in Section 3(r) and 3(s) of

  the FLSA.

         11.    Plaintiff’s job duties were such as she herself was individually engaged in

  commerce.

         12.    Venue is proper in Palm Beach County, Florida pursuant to Fla. Stat. § 47.011 and

  the Southern District of Florida as Plaintiff resides in Palm Beach County, the failure to pay

  occurred in Palm Beach County and all other facts and circumstances giving rise to this claim

  occurred in Palm Beach County.

                              FACTS COMMON TO ALL COUNTS

         13.    On or about May 3, 2019, Plaintiff accepted employment with Employer to work as

  a Licensed Mental Health Counselor.
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 3 of 12




         14.     As part of her employment, Plaintiff was required to fill out an employment

  application. A copy of the employment application is attached hereto as Exhibit “A.”

         15.     In the application, Employer represents that it is an Equal Opportunity Employer

  that subscribes to the principles of the Equal Employment Opportunity. Id.

         16.     As a condition of her employment, Plaintiff was required to provide her past

  employment history and to disclose whether Plaintiff remained employed with the current

  employer at the time of the application. Id.

         17.     Plaintiff was also required to disclose which position she was applying to fill and

  explain why she was qualified to fill this position with Defendant’s company. Id.

         18.     Plaintiff was thereafter required to complete an Employee Enrollment Form. See

  Employee Enrollment Form, attached hereto as Exhibit “B.”

         19.     Employer also required that Plaintiff complete a Direct Deposit Authorization form

  as part of her onboarding. See Direct Deposit Authorization form, attached hereto as Exhibit “C.”

         20.     As a condition of Plaintiff’s employment, she was required to wear Employer’s ID

  Badge to each job. The badge expressly describes Plaintiff as an “employee.” See Badge,

  attached hereto as Exhibit “D.”

         21.     Employer presented Plaintiff with an Independent Contractor Agreement. A true

  and correct copy of the Agreement is attached hereto as “Exhibit E.”

         22.     Nevertheless, the clear purpose of this Agreement is Employer’s attempt to subvert

  its obligations to pay the company’s share of payroll taxes for its employees.

         23.     Under this Agreement, any innovations that Plaintiff creates, including worksheets,

  forms and job-related items, are the exclusive property of Employer. Id. at ¶ 5.

         24.     Additionally, Plaintiff must confirm that she is not subject to a non-compete with
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 4 of 12




  another employer and Plaintiff is subject to a non-compete for six months following her separation

  from Employer. Id. at ¶ 7.

          25.    The terms of the employment were explicit. Employer would provide Plaintiff

  with clients. Plaintiff was required to meet with each client for 30-minute sessions, twice a week.

  Id. at p. 5.

          26.    Plaintiff’s job duties also required her to provide one group session each week at

  each assisted living facility. Id.

          27.    Plaintiff was required to report directly to REID in connection with the

  performance of her job duties. Id.

          28.    Employer also required Plaintiff to perform any other duties that the Employer

  reasonably requested of Plaintiff. Id.

          29.    Per the terms of Plaintiff’s employment, Defendant agreed to pay Plaintiff $65 an

  hour on a bi-weekly basis and within 15-days of receipt of Plaintiff’s weekly invoice for work

  performed as an employee of Defendant. Id.

          30.    The Treatment Plan included details directly Plaintiff how she was to perform her

  job for each client while working for Employer. Id.

          31.    Employer offered Plaintiff health insurance when she began working for Employer

  but she declined the insurance.

          32.    Plaintiff was required to bill all services performed using Employer’s Medicaid

  Group Member Authorization number.

          33.    Plaintiff worked in Employer’s Applied Behavioral Analysis (“ABA”) division,

  where she served as an analyst for Employer’s incoming and existing clients.

          34.    Plaintiff did not provide ABA services to any other companies during the time she
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 5 of 12




  was employed by Employer.

         35.      Plaintiff worked primarily with clients that are described as autistic children with

  various behavioral issues stemming from their condition. Plaintiff was assigned to assess new

  clients and periodically reassess each client.

         36.      Employer provided Plaintiff with a document the Employer calls a Treatment Plan

  that Plaintiff was required to complete for each client. See Treatment Plan form, attached hereto

  as Exhibit “F.”

         37.      Plaintiff’s job included assigning Employer’s behavioral techs to clients based on

  the client’s needs and the tech’s background and experience, as well as availability.

         38.      Plaintiff also helped to train Employer’s behavioral techs and worked with parents

  on treatments for the clients.

         39.      By the end of the week, each week, Plaintiff was required to provide Employer with

  her scheduled for the upcoming week.

         40.      Plaintiff was also required to provide Employer with the hours worked by the end

  of each week.

         41.      In addition to working with clients, Plaintiff was required to work 10 hours a week

  at the offices, where she would have multiple meetings with the staff and provide training to

  Employer’s staff.

         42.      Employer     provided    Plaintiff   with   a   company      email,     which   was

  kate@indiheartandminds.com.

         43.      Plaintiff was required to be accessible to Human Resources as well as billing to

  address any matters HR had with staff and billing issues that would arise.

         44.      Employer actively participated in Plaintiff’s work and exercised control over the
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 6 of 12




  details and manner of Plaintiff’s work by directing the method, date and time in which Plaintiff’s

  work was performed.

          45.     On or around November of 2020, Employer began failing and/or refusing to

  compensate Plaintiff for the work performed while employed by Employer. To date, Employer has

  failed to compensate Plaintiff a total of $13,092.00 in back pay wages for work performed for

  Employer.

          46.     Additionally, because Employer fraudulently attempted to classify its employees as

  independent contractors to avoid paying payroll taxes, Plaintiff has incurred approximately $9,000

  in tax liability which is actually the responsibility of the Employer.

          47.     Plaintiff has complained to Employer regarding its failure to pay, has made

  comments on her social media website regarding the failure to pay and initially filed an action in

  state court to recover the unpaid wages. The state court matter has been dismissed as Plaintiff has

  chosen to amend the case to include federal law causes of action to the Complaint and have the

  matter filed in federal court.

          48.     In retaliation for exercising these rights, Employer has now retaliated against

  Plaintiff by paying other employees their back wages but refusing to pay Plaintiff. Employer

  even expressly stated to Employee that it will not make the outstanding payments owed to her

  because she is complaining about her unpaid wages. See Letter from Employer’s counsel,

  attached hereto as Exhibit “G.”

          49.     On February 10, 2021, Plaintiff served Employer with a demand letter, in an

  attempt to resolve this matter outside of court. See Demand Letter, attached hereto as Exhibit

  “H.”

          50.     Instead of disputing the money was owed or making arrangements to make the
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 7 of 12




  payments, Employer admitted it owes Plaintiff the money but referred back to Plaintiff’s public

  complaints about Employer’s refusal to pay and threatened Plaintiff with a defamation claim. See

  Response Letter, attached hereto as Exhibit “I.”

         51.      Pursuant to Fla. Stat. § 448.08, all of the damages Plaintiff is seeking in this action

  are considered “wages.”

         52.      All conditions precedent to this action have occurred or have been waived.

                              COUNT I – FAIR LABOR STANDARDS ACT
                              (Minimum Wages against Employer and Reid)

         53.      The facts and allegations contained in Paragraphs 1 through 52, above, are restated

  in their entirety and incorporated by reference into Count I.

         54.      On one or more weeks from May 3, 2019 through January 2021, Plaintiff worked

  for Defendants, Employer and Reid, and received no compensation for this work.

         55.      Employer’s failure to property compensate Plaintiff is a violation of the FLSA,

  pursuant to 29 U.S.C. § 206.

         56.      Plaintiff has suffered damages as a result of Employer’s failure and refusal to pay

  her the wages she has earned.

         57.      Employer’s failure to pay Plaintiff wages was the result of intentional, willful

  misconduct. Moreover, Employer lacked a good faith basis for failing to pay Plaintiff the

  minimum wages required under the FLSA.

         58.      As a direct and proximate result of Employer’s failure to pay Plaintiff the wages

  she earned, Plaintiff has retained the undersigned counsel to represent her in this action and has

  agreed to incur reasonable attorney’s fees and costs for the prosecution of this matter. As a result,

  Plaintiff is entitled to reimbursement and/or an award of attorney’s fees and costs pursuant to 29

  U.S.C. § 216.
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 8 of 12




         59.     REID is the CEO and President of Employer.

         60.     REID made the decisions regarding payroll, including made the decision not to pay

  Plaintiff during the relevant periods of time. REID also has the power to hire and fire individuals,

  including making the decision to hire Plaintiff. As the Agreement states, Plaintiff reported

  directly to REID and he controlled and supervised Plaintiff’s performance of her duties.

         61.     As a result of the control that was exercised by REID, REID is personally liable for

  Plaintiff’s damages.

         WHEREFORE, Plaintiff, KATHERYN WINSLOW, requests this Court to enter final

  judgment in its favor and against Defendants, INDIHEARTANDMIND, INC., and AYINDE

  REID for her entitled unpaid wages, attorneys’ fees and costs pursuant to 29 U.S.C. § 206, pre- and

  post-judgment interest, and any further relief this Court deems just and proper.

                          COUNT II – FAIR LABOR STANDARDS ACT
                            (Retaliation against Employer and Reid)

         62.     The facts and allegations contained in Paragraphs 1 through 52, above, are restated

  in their entirety and incorporated by reference into Count II.

         63.     Employer failed to pay Plaintiff the wages that she earned and the Employer owed

  pursuant to the FLSA.

         64.     Plaintiff engaged in protected activity, specifically, she complained to Employer,

  posted a comment on social media and subsequently filed a lawsuit seeking the unpaid wages.

         65.     As a result of Plaintiff engaging in this protected activity, Employer and Reid

  retaliated against Plaintiff by failing and refusing to make the outstanding payments. Employer

  has admitted in email and letters from its counsel that the reason for its continued refusal to make

  the payments is as a result of Plaintiff’s engaging in the protected activity.

         66.     Plaintiff has suffered damages as a result of Employer’s retaliation to Plaintiff’s
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 9 of 12




  engaging in protected activity.

            67.   Employer’s retaliation was the result of intentional, willful misconduct.

            68.   Plaintiff has retained the undersigned counsel to represent her in this action and has

  agreed to incur reasonable attorney’s fees and costs for the prosecution of this matter.

            69.   REID is the CEO and President of Employer.

            70.   REID made the decisions regarding payroll, including made the decision not to pay

  Plaintiff during the relevant periods of time. REID also has the power to hire and fire individuals,

  including making the decision to hire Plaintiff. As the Agreement states, Plaintiff reported

  directly to REID and he controlled and supervised Plaintiff’s performance of her duties.

            71.   As a result of the control that was exercised by REID, REID is personally liable for

  Plaintiff’s damages.

            WHEREFORE, Plaintiff, KATHERYN WINSLOW, requests this Court to enter final

  judgment in its favor and against Defendants, INDIHEARTANDMIND, INC., and AYINDE

  REID all damages suffered by Plaintiff as a result of the retaliation, including all unpaid wages,

  liquidated damages for the unpaid wages, emotional distress, attorneys’ fees and costs pursuant to

  29 U.S.C. § 206, pre- and post-judgment interest, and any further relief this Court deems just and

  proper.

                                    COUNT III – UNPAID WAGES
                                     (Fla. Stat. 448.08 – Employer)

            72.   The facts and allegations contained in Paragraphs 1 through 52, above, are restated

  in their entirety and incorporated by reference into Count III.

            73.   This is an action to recover unpaid wages pursuant to Fla. Stat. § 448.08.

            74.   Plaintiff performed work for Employer from May 3, 2019 through January 2021.

            75.   During this time period, Employer has failed to pay Plaintiff hours worked by
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 10 of 12




   Employer.

          76.      Plaintiff has been damaged as a result of Employer’s failure to pay Plaintiff the

   unpaid wages.

          77.      Plaintiff has retained the undersigned counsel to represent her in this action and has

   agreed to incur reasonable attorney’s fees and costs for the prosecution of this matter.

          WHEREFORE, Plaintiff, KATHERYN WINSLOW, requests this Court to enter final

   judgment in its favor and against Defendants, INDIHEARTANDMIND, INC., and AYINDE

   REID all unpaid wages, attorneys’ fees and costs pursuant to Fla. Stat. § 448.08, pre- and

   post-judgment interest, and any further relief this Court deems just and proper.

                              COUNT IV – BREACH OF CONTRACT
                                          (Employer)

          78.      The facts and allegations contained in Paragraphs 1 through 52, above, are restated

   in their entirety and incorporated by reference into Count IV.

          79.      This is an action for Breach of Contract to recover unpaid compensation, unpaid tax

   obligations and attorneys’ fees and costs.

          80.      Plaintiff was at all times relevant to this action an employee of Employer and is a

   covered employee under Fla. Stat. § 448.101. In the alternative, Plaintiff was hired by Employer

   to perform services in accordance with the terms of this Agreement.

          81.      Defendant misclassified Plaintiff as an independent contractor to avoid paying the

   employer’s portion of employment taxes and payment of benefits employees are entitled to

   receive.

          82.      On or about May 3, 2019, Plaintiff entered into an employment agreement with

   Defendant to be employed as a Licensed Mental Health Counselor.

          83.      Plaintiff performed work for Defendant from approximately May 3, 2019 through
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 11 of 12




   January of 2021.

          84.     Per the terms of the Agreement, Plaintiff was to be paid on a bi-weekly basis and

   within 15-days of receipt of Plaintiff’s weekly invoice for work performed for Defendant.

          85.     On or around November of 2020, Defendant began failing and/or refusing to fully

   compensate Plaintiff for the work performed while employed by Defendant.

          86.     Defendant breached the Agreement by failing to pay Plaintiff for compensation due

   and owing under the Agreement.

          87.     To date, Defendant has failed and/or refused to provide Plaintiff with the

   compensation agreed upon in the Agreement, despite a pre-suit demand for payment.

          88.     Plaintiff has suffered monetary damages as a result of Defendant’s breach.

          WHEREFORE, Plaintiff, KATHERYN WINSLOW, requests this Court to enter final

   judgment in its favor and against Defendant, INDIHEARTANDMIND, INC., for her unpaid

   compensation, attorneys’ fees and costs pursuant to Fla. Stat. § 448.08, pre- and post-judgment

   interest, and any further relief this Court deems just and proper.

                               COUNT V – UNJUST ENRICHMENT
                                         (Employer)

          89.     The facts and allegations contained in Paragraphs 1 through 52, above, are restated

   in their entirety and incorporated by reference into Count V.

          90.     Employer deliberately misclassified Plaintiff to avoid paying payroll taxes for the

   wages earned by Plaintiff. In doing so, Plaintiff has incurred the costs that Employer is legally

   obligated to pay.

          91.     Employer has been unjustly enriched as a result of its misclassification.

          92.     Plaintiff has suffered damages as a result of the misclassification.

          WHEREFORE, Plaintiff, KATHERYN WINSLOW, requests this Court to enter final
Case 9:21-cv-80800-DMM Document 1 Entered on FLSD Docket 04/30/2021 Page 12 of 12




   judgment in its favor and against Defendant, INDIHEARTANDMIND, INC., for the portion of

   payroll taxes that Plaintiff was required to pay because of Employer’s misclassification, pre- and

   post-judgment interest, and any further relief this Court deems just and proper.

                                              JURY DEMAND

          Plaintiff hereby requests that upon trial of this action, all issues be submitted to and

   determined by a jury except those issues expressly reserved by law for determination by the Court.


   Dated: April 30, 2021                    Respectfully submitted,


                                            By: s/ Romin N. Currier
                                                Romin N. Currier
                                                Florida Bar No. 566985
                                                E-Mail: rcurrier@pincusandcurrier.com
                                                Pincus & Currier LLP
                                                1555 Palm Beach Lakes Blvd., Suite 320
                                                West Palm Beach, FL 33401
                                                Telephone:     (561) 868-1340
                                                Facsimile:     (561) 366-1310
                                                Counsel for Plaintiff
